Citation Nr: 9916341	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-13 871	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to November 
1984, and from October 1985 to April 1996.  His appeal ensues 
from a June 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The Board of Veterans' Appeals (Board) notes that in a VA 
Form 9 (Appeal to Board of Veterans' Appeals) received in 
September 1996, the veteran indicated that he wished to 
appear personally at a hearing at the RO before the Board.  
The RO acknowledged his request and informed him as to the 
date of the next available personal hearing.  The traveling 
section of the Board arrived at the RO for hearings on 
February 24, 1998, but the veteran did not attend.  Inasmuch 
as the veteran failed to appear for the scheduled travel 
board hearing and a timely request for postponement was not 
received and granted, the hearing request is considered 
withdrawn and the case is deemed ready for review by the 
Board.  38 C.F.R. 
§ 20.704(d) (1998).


FINDINGS OF FACT

1.  The veteran did not first enter on active duty after June 
30, 1985.

2.  The veteran had remaining eligibility for Chapter 34 
educational assistance as of December 31, 1989.

3.  The veteran was on active duty between October 19, 1984 
and July 1, 1985, but did not continue on active duty without 
a break in service.  

4.  The veteran did not serve in the Selected Reserve.

5.  The veteran was not involuntarily separated after 
February 2, 1991.

6.  The veteran was not discharged pursuant to voluntary 
separation incentives.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  38 U.S.C.A. §§ 3011, 3012, 3018A, 3018B 
(West 1997); 38 C.F.R. §§ 21.7040, 21.7044, 21.7045 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is eligible for Chapter 30 
benefits on two separate bases: that he entered his second 
period of active duty in the New Mexico Army National Guard 
after June 30, 1985; and that he served part of his first 
period of duty between October 19, 1984 and July 1, 1995, and 
by reenlisting, continued on active duty through June 30, 
1988.

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1) (West 1997); 38 
C.F.R. § 21.7040 (1998).  For purposes of the Chapter 30 
program, the term "active duty" includes full-time National 
Guard duty first performed after June 30, 1985, by a member 
of the Army National Guard of the U.S. or the Air National 
Guard of the U.S. in the member's status as a member of the 
National Guard of a State for the purpose of organizing, 
administering, recruiting, instructing, or training the 
National Guard.  38 U.S.C.A. 
§ 3002.  In this case, the evidence of record indicates that 
the veteran first entered on active duty in May 1975; 
therefore, he does not qualify for Chapter 30 educational 
assistance benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, a computerized printout of 
Department of Defense (DOD) data, and a VA Form 22-8945 
(Education Award) confirm that the veteran had remaining 
Chapter 34 eligibility as of December 31, 1989.  

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B).  The record 
in this case indicates that, although the veteran was on 
active duty between October 19, 1984 and July 1, 1985, he did 
not continue on active duty without a break in service from 
the date of his service during this period.  Rather, 
according to his DD Forms 214, he served his first period of 
active duty until separation in November 1984, and did not 
reenlist until October 1985.  Therefore, he does not qualify 
for Chapter 30 educational assistance benefits under 38 
U.S.C.A. § 3011(a)(1)(B).

A veteran who entered service prior to June 30, 1985, may 
also be eligible for Chapter 30 benefits if, among other 
things, he served with the Selected Reserve beginning within 
one year of discharge from active service.  38 U.S.C.A. 
§ 3012(a)(1)(B)(ii).  In this case, the veteran has not 
alleged Selected Reserve service; therefore, he does not 
qualify for Chapter 30 educational benefits under this 
provision.

Notwithstanding any of the aforementioned provisions, an 
individual who was involuntary separated after February 2, 
1991, or who separated pursuant to voluntary separation 
incentives under section 1174a and 1175 of Title 10 may be 
entitled to Chapter 30 benefits under 38 U.S.C.A. §§ 3018A or 
3018B, provided certain criteria are met.  The veteran in 
this case was not discharged involuntarily or pursuant to 
voluntary separation incentives.  Rather, he was discharged 
after having completed sufficient service for retirement.  In 
light of the foregoing, the veteran is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. §§ 3018A or 3018B.

The veteran contends that he is eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3011(a)(1)(B)(i), because he 
served on active duty continuously for three years after June 
30, 1985.  Essentially, he asserts that the criterion of 
38 U.S.C.A. § 3011(a)(1)(B)(i), which requires that after 
June 30, 1985, the individual serve at least three years of 
continuous active duty in the Armed Forces, is satisfied in 
his case as he has active service from October 1985 to April 
1996, which is more than three years after June 30, 1985.  As 
noted, 38 U.S.C.A. § 3011(a)(1)(B), also requires, in 
pertinent part, that an individual serve on active duty at 
any time during the period beginning on October 19, 1984, and 
ending on July 1, 1985, and continue on active duty without a 
break in service.  Collectively, these provisions require 
active service at any time during the period October 19, 1984 
to July 1, 1985, without a break in service and continuous 
active duty for three years after June 30, 1985, or from July 
1, 1985, to June 30, 1988.  

The Board acknowledges and is sympathetic to the argument 
advanced by the veteran, especially in light of his twenty-
year service on active duty; however, the legal criteria 
governing service eligibility requirements for Chapter 30 
educational assistance are clear and specific, and the Board 
is bound by them. Since payment of government benefits must 
be authorized by statute, and pertinent provisions of the 
statute provide that the veteran has not fulfilled basic 
service eligibility criteria, the veteran's assertions that 
his military service should confer Chapter 30 eligibility 
must fail.  Based on the foregoing, the Board finds that the 
veteran has failed to establish that he is eligible for 
educational assistance benefits under Chapter 30.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).
 

ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

